In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-08-00040-CR
______________________________


CHAD COLEMAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 35803-B





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Chad Coleman has appealed from his open plea of guilty to the offense of driving while
intoxicated (DWI), subsequent offense.  He was sentenced by the trial court to ten years'
confinement.
	On appeal, Coleman contends his sentence is disproportionate to the crime, citing, among
other cases,  Harmelin v. Michigan, 501 U.S. 957 (1991), and Solem v. Helm, 463 U.S. 277 (1983). 
To preserve such complaint for appellate review, Coleman must have presented to the trial court a
timely request, objection, or motion that stated the specific grounds for the desired ruling, or the
complaint must be apparent from the context.  See Tex. R. App. P. 33.1(a)(1); Harrison v. State, 187
S.W.3d 429, 433 (Tex. Crim. App. 2005); Williams v. State, 191 S.W.3d 242, 262 (Tex.
App.--Austin 2006, no pet.) (claims of cruel and unusual punishment must be presented in timely
manner); Nicholas v. State, 56 S.W.3d 760, 768 (Tex. App.--Houston [14th Dist.] 2001, pet. ref'd)
(failure to complain to trial court that sentences were cruel and unusual waived claim of error for
appellate review).  We have reviewed the records of the trial proceeding and the hearing on the
motion for new trial.  No relevant request, objection, or motion was made.  And, while this Court
has held that a motion for new trial is an appropriate way to preserve this type of claim for review
(see Williamson v. State, 175 S.W.3d 522, 523-24 (Tex. App.--Texarkana 2005, no pet.); Delacruz
v. State, 167 S.W.3d 904 (Tex. App.--Texarkana 2005, no pet.)), Coleman's motion for new trial
did not contain an allegation that the sentence was disproportionate to the offense.  He has not
preserved such an issue for appeal.
	Therefore, we affirm the trial court's judgment.


							Josh R. Morriss, III
							Chief Justice

Date Submitted:	September 4, 2008
Date Decided:		September 5, 2008

Do Not Publish